Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
This office action is responsive to RCE filed on 12/14/2020. Claims 1, 8, and 15 are amended. Claims 1-21 are pending examination.
	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 15 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 8 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 8, and 15 is/are drawn to one of the statutory categories of invention.
Claims 1-21 are directed to obtaining a training model for identifying a content matching a query. Specifically, the claims recite receiving training data, identifying a plurality of sub words, obtaining a (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as processor, storage, communication platform, machine readable medium, and a system merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the processor, storage, communication platform, machine readable medium, and a system perform(s) the steps or functions of receiving training data, identifying a plurality of sub words, obtaining a plurality of input vector, deriving an input vector, and optimizing a query/ad model. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor, storage, communication platform, machine readable medium, and a system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of obtaining a training model for identifying a content matching a query. As discussed above, taking the claim elements separately, the processor, storage, communication platform, machine readable medium, and a system perform(s) the steps or functions of receiving training data, identifying a plurality of sub words, obtaining a plurality of input vector, deriving an input vector, and optimizing a query/ad model. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of obtaining a training model for identifying a content matching a query. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7, 9-14, and 16-21 further describe the abstract idea of obtaining a training model for identifying a content matching a query. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.3.       Claims 8-14 is/are directed towards a computer readable medium, however, the specification is silent as to what constitutes a computer readable medium.  The United States Patent and Trademark Office is obliged to give claims their broadest reasonable interpretation consistent with the specification 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al, (U.S. Patent Application Publication No. 20170262449) in view of Venkataraman et al., (U.S. Patent Application Publication No. 20070214114).
	As to Claim 1, Metzler teaches a method, implemented on a machine having at least one processor, storage, and a communication platform for obtaining a model for identifying content matching a query, comprising (0053: a content database 450 having a page content taxonomy 451, a receiving, via the communication platform, training data comprising queries, advertisements, and hyperlinks; (0053: mapping matrix, which may include links between weight corrected page content taxonomy 453 stored within content database 450 and corresponding advertisements 456 stored within advertising database 455 in connection with FIG. 5),deriving, an input vector for each of the queries based on the plurality of input vectors; and (0078: To represent a meaning of each single page term (e.g., a word or a phrase) of content 310 as a weighted page term vector, system 200 first may submit individual terms as queries to web search engine and retrieved N=40 top search results. In other words, system 200 may crawl the contents of URLs returned by the search engine as part of a blind relevance feedback approach. Here, system 200 may expand each individual term to a term vector using external knowledge derived from web search results. System 200 then may perform feature selection and kept the top M.sub.w=50 most salient words and M.sub.ph=50 most salient phrases using a document frequency (DF) feature selection metric. System 200 may represent each page term of content 310 utilizing a weighed page term vector of up to 100 words and phrases, where EV(t) may represent the expansion vector (EV) of term t),optimizing a query/ads model with respect to an objective function, via training, based on machine learning, an input vector for each of the plurality of subwords associated with each of the queries an input vector for each of the advertisements and hyperlinks, and a matrix; (0053: FIG. 4 is a block diagram illustrating a system 400 to facilitate real-time matching of content to advertising information within the network-based network entity 202. System 400 include processing and matching 
Metzler does not teach identifying a plurality of subwords from each of the queries in the training data;
obtaining a plurality of input vectors for the plurality of subwords of each of the queries.
However Venkataraman teaches identifying a plurality of subwords from each of the queries in the training data; (abstract: a plurality of input keywords extracted from an input query),obtaining a plurality of input vectors for the plurality of subwords of each of the queries; (0005: determining a vector representation for each of a plurality of input keywords extracted from an input query). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Metzler to include obtaining a plurality of input vectors for the plurality of subwords of each of the queries of Venkataraman. Motivation to do so comes from the knowledge well known in the art that obtaining a plurality of input vectors for the plurality of subwords of each of the queries would provide a more accurate content that the user would be interested in clicking on and converting and that would promote an increase in the sales and would therefore make the method/system more profitable.

As to Claim 2, Metzler, and Venkataraman teach the method of claim 1.
wherein the optimizing step does not involve training of an output vector for any of the plurality of subwords associated with each of the queries and an output vector for each of the advertisements and hyperlinks; (0053: FIG. 4 is a block diagram illustrating a system 400 to facilitate real-time matching of content to advertising information within the network-based network entity 202. System 400 include processing and matching platform 210 coupled to multiple databases within the data storage module 212 such as, for example, a content database 450 having a page content taxonomy 451, a site content taxonomy 452, and a weight corrected page content taxonomy 453, and include a mapping database 454, and an advertising database 455. Mapping database 454 may be coupled between content database 450 and advertising database 455. Advertising database 455 may include an online advertisement taxonomy 456. Here, the advertising database 455 may include a plurality of advertisements and associated advertising content information. System 200 may classify each advertisement according to themes to characterize a general subject matter of each advertisement. In a further example, mapping database 454 may store a mapping matrix, which may include links between weight corrected page content taxonomy 453 stored within content database 450 and corresponding advertisements 456 stored within advertising database 455 in connection with FIG. 5).

As to Claim 3, Metzler, and Venkataraman teach the method of claim 1.
Metzler further teaches wherein the plurality of subwords includes at least one type including any of a uni gram, k-gram, for k>l, and any combination thereof; (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site. Experiments have shown that most values of the site-level aboutness (t, S) are greater than one. Here, system 200 may scale the site-level aboutness (t, S) of equation (1) according to equation (3): w ( t , S ) = w ^ ( t , S ) 1 T ( S ) t .di-elect cons. T ( s ) w ^ ( t , S ) ( 3 ) ##EQU00002## where [0106] t Represents a term in website content 310, [0107] S Represents website 330 as the centroid of site S, [0108] w(t, S) Is the scaled site-level aboutness, [0109] (t, S) Is the 

As to Claim 4, Metzler, and Venkataraman teach the method of claim 1.
Metzler further teaches wherein the input vector of each of the queries derived based on the plurality of vectors for the plurality of subwords of the query is via at least one of component-wise averaging; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site), and (0111: With equation (3) scaling the correction factors, each correction factor is normalized by the average correction factor for the site. In this way, for example, a term that has an average site-level aboutness (t, S) will have a correction factor w(t, S) of one through application of equation (3). System 200 may utilize more-complex scaling schemes as well.),component-wise average with average of pair wise component-wise product; and  a neural network.

As to Claim 5, Metzler, and Venkataraman teach the method of claim 4.
Metzler further teaches wherein the optimization further involves training of a plurality of parameters associated with the neural network that combines a plurality of input vectors for a plurality of sub words of a query to derive an input vector for the query; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen 

As to Claim 6, Metzler, and Venkataraman teach the method of claim 1.
Metzler further teaches further comprising:receiving a query and a plurality of candidate advertisements identified based on the query; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site), and (0111: With equation (3) scaling the correction factors, each correction factor is normalized by the average correction factor for the site. In this way, for example, a term that has an average site-level aboutness (t, S) will have a correction factor w(t, S) of one through application of equation (3). System 200 may utilize more-complex scaling schemes as well.),identifying a set of subwords from the query; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site), and (0111: With equation (3) scaling the correction factors, retrieving, from the query/ads model, input vectors for the set of subwords and input vectors for the plurality of candidate advertisements; and; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site), and (0111: With equation (3) scaling the correction factors, each correction factor is normalized by the average correction factor for the site. In this way, for example, a term that has an average site-level aboutness (t, S) will have a correction factor w(t, S) of one through application of equation (3). System 200 may utilize more-complex scaling schemes as well.),selecting, from the plurality of candidate advertisements, at least one selected advertisement for the query based on the input vectors for the set of subwords, the input vectors for the plurality of candidate advertisements, and the matrix; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site), and (0111: With equation (3) scaling the correction factors, each correction factor is normalized by the average correction factor for the site. In this way, for example, a term that has an average site-level aboutness (t, S) will have a correction factor w(t, S) of one through application of equation (3). System 200 may utilize more-complex scaling schemes as well.).

As to Claim 7, Metzler, and Venkataraman teach the method of claim 6.
wherein the step of selecting is performed further based on an input vector of the query obtained based on the input vectors for the set of subwords of the query; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site), and (0111: With equation (3) scaling the correction factors, each correction factor is normalized by the average correction factor for the site. In this way, for example, a term that has an average site-level aboutness (t, S) will have a correction factor w(t, S) of one through application of equation (3). System 200 may utilize more-complex scaling schemes as well.).

	As to Claim 8, Metzler teaches a machine readable medium having information recorded thereon for identifying content matching a query, wherein the information, when read by the machine, causes the machine to perform: (0053: a content database 450 having a page content taxonomy 451, a site content taxonomy 452, and a weight corrected page content taxonomy 453, and include a mapping database 454, and an advertising database 455. Mapping database 454 may be coupled between content database 450 and advertising database 455. Advertising database 455 may include an online advertisement taxonomy 456. Here, the advertising database 455 may include a plurality of advertisements and associated advertising content information. System 200 may classify each advertisement according to themes to characterize a general subject matter of each advertisement. In a further example, mapping database 454 may store a mapping matrix, which may include links between weight corrected page content taxonomy 453 stored within content database 450 and corresponding advertisements 456 stored within advertising database 455 in connection with FIG. 5):receiving, via the communication platform, training data comprising queries, advertisements, and hyperlinks; (0053: mapping matrix, which may include links between weight corrected page content taxonomy 453 stored within content database 450 and corresponding advertisements 456 stored within deriving an input vector for each of the queries based on the plurality of input vectors; and (0078: To represent a meaning of each single page term (e.g., a word or a phrase) of content 310 as a weighted page term vector, system 200 first may submit individual terms as queries to web search engine and retrieved N=40 top search results. In other words, system 200 may crawl the contents of URLs returned by the search engine as part of a blind relevance feedback approach. Here, system 200 may expand each individual term to a term vector using external knowledge derived from web search results. System 200 then may perform feature selection and kept the top M.sub.w=50 most salient words and M.sub.ph=50 most salient phrases using a document frequency (DF) feature selection metric. System 200 may represent each page term of content 310 utilizing a weighed page term vector of up to 100 words and phrases, where EV(t) may represent the expansion vector (EV) of term t),optimizing a query/ads model with respect to an objective function via, via training, based on machine learning, an input vector for each of the plurality of subwords associated with each of the queries, an input vector for each of the advertisements and hyperlinks, and a matrix; (0053: FIG. 4 is a block diagram illustrating a system 400 to facilitate real-time matching of content to advertising information within the network-based network entity 202. System 400 include processing and matching platform 210 coupled to multiple databases within the data storage module 212 such as, for example, a content database 450 having a page content taxonomy 451, a site content taxonomy 452, and a weight corrected page content taxonomy 453, and include a mapping database 454, and an advertising database 455. Mapping database 454 may be coupled between content database 450 and advertising database 455. Advertising database 455 may include an online advertisement taxonomy 456. Here, the advertising database 455 may include a plurality of advertisements and associated advertising content information. System 200 may classify each advertisement according to themes to characterize a general subject matter of each advertisement. In a further example, mapping database 454 may store a mapping matrix, which may include links between weight corrected page content taxonomy 453 stored within content database 450 and corresponding advertisements 456 stored within advertising database 455 in connection with FIG. 5).
identifying a plurality of subwords from each of the queries in the training data;
obtaining a plurality of input vectors for the plurality of subwords of each of the queries.
However Venkataraman teaches identifying a plurality of subwords from each of the queries in the training data; (abstract: a plurality of input keywords extracted from an input query),obtaining a plurality of input vectors for the plurality of subwords of each of the queries; (0005: determining a vector representation for each of a plurality of input keywords extracted from an input query). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Metzler to include obtaining a plurality of input vectors for the plurality of subwords of each of the queries of Venkataraman. Motivation to do so comes from the knowledge well known in the art that obtaining a plurality of input vectors for the plurality of subwords of each of the queries would provide a more accurate content that the user would be interested in clicking on and converting and that would promote an increase in the sales and would therefore make the method/system more profitable.

As to Claim 9, Metzler, and Venkataraman teach the medium of claim 8.
Metzler further teaches wherein the optimizing step does not involve training of an output vector for any of the plurality of subwords associated with each of the queries and an output vector for each of the advertisements and hyperlinks; (0053: FIG. 4 is a block diagram illustrating a system 400 to facilitate real-time matching of content to advertising information within the network-based network entity 202. System 400 include processing and matching platform 210 coupled to multiple databases within the data storage module 212 such as, for example, a content database 450 having a page content taxonomy 451, a site content taxonomy 452, and a weight corrected page content taxonomy 453, and include a mapping database 454, and an advertising database 455. Mapping database 454 may be coupled between content database 450 and advertising database 455. Advertising database 455 may include an online advertisement taxonomy 456. Here, the advertising database 455 may include a plurality of advertisements and associated advertising content information. System 200 may classify each advertisement according to themes to characterize a general subject matter of each advertisement. In a 

As to Claim 10, Metzler, and Venkataraman teach the medium of claim 8.
Metzler further teaches wherein the plurality of subwords includes at least one type including any of a uni gram, k-gram, for k>l, and any combination thereof; (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site. Experiments have shown that most values of the site-level aboutness (t, S) are greater than one. Here, system 200 may scale the site-level aboutness (t, S) of equation (1) according to equation (3): w ( t , S ) = w ^ ( t , S ) 1 T ( S ) t .di-elect cons. T ( s ) w ^ ( t , S ) ( 3 ) ##EQU00002## where [0106] t Represents a term in website content 310, [0107] S Represents website 330 as the centroid of site S, [0108] w(t, S) Is the scaled site-level aboutness, [0109] (t, S) Is the site-level aboutness, and [0110] T(S) Is the set of terms for which system 200 computes the correction factors on site S).

As to Claim 11, Metzler, and Venkataraman teach the medium of claim 8.
Metzler further teaches wherein the input vector of each of the queries derived based on the plurality of vectors for the plurality of subwords of the query is via at least one of component-wise averaging; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site), and (0111: With equation (3) scaling the correction factors, each correction factor is normalized by the component-wise average with average of pair wise component-wise product; and  a neural network.

As to Claim 12, Metzler, and Venkataraman teach the medium of claim 8.
Metzler further teaches wherein the optimization further involves training of a plurality of parameters associated with the neural network that combines a plurality of input vectors for a plurality of sub words of a query to derive an input vector for the query; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site), and (0111: With equation (3) scaling the correction factors, each correction factor is normalized by the average correction factor for the site. In this way, for example, a term that has an average site-level aboutness (t, S) will have a correction factor w(t, S) of one through application of equation (3). System 200 may utilize more-complex scaling schemes as well.).

As to Claim 13, Metzler, and Venkataraman teach the medium of claim 8.
Metzler further teaches wherein the information, when read by the machine, further causes the machine to perform:receiving a query and a plurality of candidate advertisements identified based on the query; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or identifying a set of subwords from the query; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site), and (0111: With equation (3) scaling the correction factors, each correction factor is normalized by the average correction factor for the site. In this way, for example, a term that has an average site-level aboutness (t, S) will have a correction factor w(t, S) of one through application of equation (3). System 200 may utilize more-complex scaling schemes as well.),retrieving, from the query/ads model, input vectors for the set of subwords and input vectors for the plurality of candidate advertisements; and; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site), and (0111: With equation (3) scaling the correction factors, each correction factor is normalized by the average correction factor for the site. In this way, for example, a term that has an average site-level aboutness (t, S) will have a correction factor w(t, S) of one through selecting, from the plurality of candidate advertisements, at least one selected advertisement for the query based on the input vectors for the set of subwords, the input vectors for the plurality of candidate advertisements, and the matrix; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site), and (0111: With equation (3) scaling the correction factors, each correction factor is normalized by the average correction factor for the site. In this way, for example, a term that has an average site-level aboutness (t, S) will have a correction factor w(t, S) of one through application of equation (3). System 200 may utilize more-complex scaling schemes as well.).
As to Claim 14, Metzler, and Venkataraman teach the medium of claim 13.
Metzler further teaches wherein the step of selecting is performed further based on an input vector of the query obtained based on the input vectors for the set of subwords of the query; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site), and (0111: With equation (3) scaling the correction factors, each correction factor is normalized by the average correction factor for the site. In this way, for example, a term that has an average site-level aboutness (t, S) will have a correction factor w(t, S) of one through application of equation (3). System 200 may utilize more-complex scaling schemes as well.).

	As to Claim 15, Metzler teaches a system for obtaining a model for identifying content matching a query, comprising: (0053: a content database 450 having a page content taxonomy 451, a site content taxonomy 452, and a weight corrected page content taxonomy 453, and include a mapping database 454, and an advertising database 455. Mapping database 454 may be coupled between content database 450 and advertising database 455. Advertising database 455 may include an online advertisement taxonomy 456. Here, the advertising database 455 may include a plurality of advertisements and associated advertising content information. System 200 may classify each advertisement according to themes to characterize a general subject matter of each advertisement. In a further example, mapping database 454 may store a mapping matrix, which may include links between weight corrected page content taxonomy 453 stored within content database 450 and corresponding advertisements 456 stored within advertising database 455 in connection with FIG. 5):a subword vector generator configured for receiving, via the communication platform, training data comprising queries, advertisements, and hyperlinks; (0053: mapping matrix, which may include links between weight corrected page content taxonomy 453 stored within content database 450 and corresponding advertisements 456 stored within advertising database 455 in connection with FIG. 5),a subword vector combiner configured for deriving an input vector for each of the queries based on the plurality of input vectors; and (0078: To represent a meaning of each single page term (e.g., a word or a phrase) of content 310 as a weighted page term vector, system 200 first may submit individual terms as queries to web search engine and retrieved N=40 top search results. In other words, system 200 may crawl the contents of URLs returned by the search engine as part of a blind relevance feedback approach. Here, system 200 may expand each individual term to a term vector using external knowledge derived from web search results. System 200 then may perform feature selection and kept the top M.sub.w=50 most salient words and M.sub.ph=50 most salient phrases using a document frequency (DF) feature selection metric. System 200 may represent each page term of content 310 utilizing a weighed page term vector of up to 100 words and phrases, where EV(t) may represent the expansion vector (EV) of term t),a query/ads model optimization engine configured for optimizing a query/ads model with respect to an objective function, via training, based on machine learning, via training an input vector for each of the plurality of subwords associated with each of the queries, an input vector for each of the advertisements and hyperlinks, and a matrix; (0053: FIG. 4 is a block diagram illustrating a system 400 to facilitate real-time matching of content to advertising information within the network-based network entity 202. System 400 include processing and matching platform 210 coupled to multiple databases within the data storage module 212 such as, for example, a content database 450 having a page content taxonomy 451, a site content taxonomy 452, and a weight corrected page content taxonomy 453, and include a mapping database 454, and an advertising database 455. Mapping database 454 may be coupled between content database 450 and advertising database 455. Advertising database 455 may include an online advertisement taxonomy 456. Here, the advertising database 455 may include a plurality of advertisements and associated advertising content information. System 200 may classify each advertisement according to themes to characterize a general subject matter of each advertisement. In a further example, mapping database 454 may store a mapping matrix, which may include links between weight corrected page content taxonomy 453 stored within content database 450 and corresponding advertisements 456 stored within advertising database 455 in connection with FIG. 5).
Metzler does not teach identifying a plurality of subwords from each of the queries in the training data;
obtaining a plurality of input vectors for the plurality of subwords of each of the queries.
However Venkataraman teaches identifying a plurality of subwords from each of the queries in the training data; (abstract: a plurality of input keywords extracted from an input query),obtaining a plurality of input vectors for the plurality of subwords of each of the queries; (0005: determining a vector representation for each of a plurality of input keywords extracted from an input query). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Metzler to include obtaining a plurality of input vectors for the plurality of subwords of each of the queries of Venkataraman. Motivation to do so comes from the knowledge well known in the art that obtaining a plurality of input vectors for the plurality of subwords of each of the queries would provide a more accurate content that the user would be interested in clicking on and converting and that would promote an increase in the sales and would therefore make the method/system more profitable.

As to Claim 16, Metzler, and Venkataraman teach the system of claim 15.
Metzler further teaches wherein the optimizing step does not involve training of an output vector for any of the plurality of subwords associated with each of the queries and an output vector for each of the advertisements and hyperlinks; (0053: FIG. 4 is a block diagram illustrating a system 400 to facilitate real-time matching of content to advertising information within the network-based network entity 202. System 400 include processing and matching platform 210 coupled to multiple databases within the data storage module 212 such as, for example, a content database 450 having a page content taxonomy 451, a site content taxonomy 452, and a weight corrected page content taxonomy 453, and include a mapping database 454, and an advertising database 455. Mapping database 454 may be coupled between content database 450 and advertising database 455. Advertising database 455 may include an online advertisement taxonomy 456. Here, the advertising database 455 may include a plurality of advertisements and associated advertising content information. System 200 may classify each advertisement according to themes to characterize a general subject matter of each advertisement. In a further example, mapping database 454 may store a mapping matrix, which may include links between weight corrected page content taxonomy 453 stored within content database 450 and corresponding advertisements 456 stored within advertising database 455 in connection with FIG. 5).

As to Claim 17, Metzler, and Venkataraman teach the system of claim 15.
Metzler further teaches wherein the plurality of subwords includes at least one type including any of a uni gram, k-gram, for k>l, and any combination thereof; (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site. Experiments have shown that most values of the site-level aboutness (t, S) are greater than one. Here, system 200 may scale the site-level aboutness (t, S) of equation (1) according to equation (3): w ( t , S ) = w ^ ( t , S ) 1 T ( S ) t .di-elect cons. T ( s ) w ^ ( t , S ) ( 3 ) ##EQU00002## where [0106] t Represents a term in website content 310, [0107] S Represents 

As to Claim 18, Metzler, and Venkataraman teach the system of claim 15.
Metzler further teaches wherein the input vector of each of the queries derived based on the plurality of vectors for the plurality of subwords of the query is via at least one of component-wise averaging; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site), and (0111: With equation (3) scaling the correction factors, each correction factor is normalized by the average correction factor for the site. In this way, for example, a term that has an average site-level aboutness (t, S) will have a correction factor w(t, S) of one through application of equation (3). System 200 may utilize more-complex scaling schemes as well.),component-wise average with average of pair wise component-wise product; and  a neural network.

As to Claim 19, Metzler, and Venkataraman teach the system of claim 15.
Metzler further teaches wherein the optimization further involves training of a plurality of parameters associated with the neural network that combines a plurality of input vectors for a plurality of sub words of a query to derive an input vector for the query; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , 

As to Claim 20, Metzler, and Venkataraman teach the system of claim 15.
Metzler further teaches further comprising a query/ads model based ad selector configured for:receiving a query and a plurality of candidate advertisements identified based on the query; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site), and (0111: With equation (3) scaling the correction factors, each correction factor is normalized by the average correction factor for the site. In this way, for example, a term that has an average site-level aboutness (t, S) will have a correction factor w(t, S) of one through application of equation (3). System 200 may utilize more-complex scaling schemes as well.),identifying a set of subwords from the query; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level retrieving, from the query/ads model, input vectors for the set of subwords and input vectors for the plurality of candidate advertisements; and; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site), and (0111: With equation (3) scaling the correction factors, each correction factor is normalized by the average correction factor for the site. In this way, for example, a term that has an average site-level aboutness (t, S) will have a correction factor w(t, S) of one through application of equation (3). System 200 may utilize more-complex scaling schemes as well.),selecting, from the plurality of candidate advertisements, at least one selected advertisement for the query based on the input vectors for the set of subwords, the input vectors for the plurality of candidate advertisements, and the matrix; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site), and (0111: With equation (3) scaling the correction factors, each correction factor is normalized by the average correction factor for the site. In this way, for example, a term that has an average site-level aboutness (t, S) will have a correction factor w(t, S) of one through application of equation (3). System 200 may utilize more-complex scaling schemes as well.).

As to Claim 21, Metzler, and Venkataraman teach the system of claim 15.
Metzler further teaches wherein the input vector is derived by combining the plurality of input vectors; (0065: System 200 may utilize other taxonomies in conjunction with system 400. System 200 may represent each node in the exemplary taxonomy described above as a collection of exemplary bid phrases or queries that correspond to that node concept. In one example, each node has on average around 100 queries) , (0105: System 200 may utilize a correction factor to upweight/boost some terms and downweight/dampen others. To utilize the site-level aboutness (t, S) directly as a correction factor, it may be important to normalize each correction factor by the average correction factor for the site), and (0111: With equation (3) scaling the correction factors, each correction factor is normalized by the average correction factor for the site. In this way, for example, a term that has an average site-level aboutness (t, S) will have a correction factor w(t, S) of one through application of equation (3). System 200 may utilize more-complex scaling schemes as well.).
NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Scalable Semantic Matching of Queries to Ads in Sponsored Search Advertising” describes “Sponsored search represents a major source of revenue for web search engines. This popular advertising model brings a unique possibility for advertisers to target users' immediate intent communicated through a search query, usually by displaying their ads alongside organic search results for queries deemed relevant to their products or services. However, due to a large number of unique queries it is challenging for advertisers to identify all such relevant queries. For this reason search engines often provide a service of advanced matching, which automatically finds additional relevant queries for advertisers to bid on. We present a novel advanced matching approach based on the idea of semantic embeddings of queries and ads. The embeddings were learned using a large data set of user search sessions, consisting of search queries, clicked ads and search links, while utilizing contextual information such as dwell time and skipped ads. To address the large-scale nature of our problem, both in .

	
Response to Arguments
6.	Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One and Two, and Step 2B.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of obtaining a training model for identifying a content matching a query which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to obtaining a training model for identifying a content matching a query does not add technical improvement to the abstract idea. The recitations to “processor, storage, communication platform, machine readable medium, and a system” perform(s) the steps or functions of receiving training data, identifying a plurality of sub words, 
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to obtaining a training model for identifying a content matching a query does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “processor, storage, communication platform, machine readable medium, and a system” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of obtaining a training model for identifying a content matching a query. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide 

B.	With regards to applicant's arguments with respect to 35 U.S.C 102/103 arguments has been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621